            Case 1:12-cv-06166-LLS Document 284 Filed 08/22/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 FEDERAL DEPOSIT INSURANCE
 CORPORATION AS RECEIVER FOR
 COLONIAL BANK
                                                      Case No. 12-cv-06166 (LLS)
                       Plaintiff,

        -v.-

 FIRST HORIZON ASSET SECURITIES INC.;
 FIRST HORIZON HOME LOAN
 CORPORATION; CREDIT SUISSE
 SECURITIES (USA) LLC; DEUTSCHE
 BANK SECURITIES INC.; FTN FINANCIAL
 SECURITIES CORP.; HSBC SECURITIES
 (USA) INC.; RBS SECURITIES INC.; UBS
 SECURITIES LLC; and WELLS FARGO
 ASSET SECURITIES CORPORATION,

                       Defendants.


               STIPULATION REGARDING COLONIAL BANK’S FAILURE

       Plaintiff, the Federal Deposit Insurance Corporation as Receiver for Colonial Bank (the

“FDIC-R”), and Defendants Credit Suisse Securities (USA) LLC, HSBC Securities (USA) Inc.,

and NatWest Markets Securities Inc. (f/k/a RBS Securities Inc.) (collectively, together with the

FDIC-R, the “Parties”), by and through their counsel, have stipulated as follows:

       WHEREAS, Defendants sought to depose Ms. Catherine Kissick and Ms. Teresa Kelly,

former Colonial Bank employees who worked in Colonial Bank’s Mortgage Warehouse Lending

division;

       WHEREAS, the FDIC-R represents that during their time working at Colonial Bank,

neither Ms. Kissick nor Ms. Kelly were involved with purchases of residential mortgage-backed




                                                1
         Case 1:12-cv-06166-LLS Document 284 Filed 08/22/19 Page 2 of 4



securities, including the certificates referred to in Schedules 1-3 and 8 of the Second Amended

Complaint filed on June 21, 2017, Dkt. No. 178 (the “Certificates”);

       WHEREAS, the Parties wish to reduce the burden and expense of this litigation; and

       WHEREAS, Defendants have agreed to forgo depositions of Ms. Kissick and Ms. Kelly as

part of fact discovery in this litigation, in exchange for the FDIC-R’s written confirmation about

its allegations and contentions with respect to the causes of Colonial Bank’s closure and failure;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

the Parties, through their undersigned counsel, as follows:

       1.      The FDIC-R has not contended and will not contend for any purpose in this case,

including at trial, that the purchase, ownership, performance, or sale of the Certificates caused

Colonial Bank directly or indirectly to be closed or to fail.

       2.      Nothing in this Stipulation shall affect the parties’ contentions about the causes of

the FDIC-R’s losses on the Certificates.

Dated: August 22, 2019

GRAIS & ELLSWORTH LLP                                 ORRICK, HERRINGTON & SUTCLIFFE LLP

By: /s/ Vickie Reznik                                 By: /s/ Barry S. Levin
David J. Grais                                        Barry S. Levin
(dgrais@graisellsworth.com)                           (blevin@orrick.com)
Vickie Reznik                                         John Ansbro
(vreznik@graisellsworth.com)                          (jansbro@orrick.com)
Kristina M. Mentone                                   Richard Jacobsen
(kmentone@graisellsworth.com)                         (rjacobsen@orrick.com)
950 Third Avenue, 24th Floor                          Paul A. Rugani
New York, New York 10022                              (prugani@orrick.com)
Phone: (212) 755-0100                                 51 West 52nd Street
Fax: (212) 755-0052                                   New York, NY 10019
                                                      Phone: (212) 506-5000
SPOTSWOOD SANSOM & SANSBURY LLC
                                                      Darren Teshima
Robert Spotswood                                      (dteshima@orrick.com)
(rks@spotswoodllc.com)                                The Orrick Building


                                                  2
          Case 1:12-cv-06166-LLS Document 284 Filed 08/22/19 Page 3 of 4



Michael Sansbury                                     405 Howard Street
(msansbury@spotswoodllc.com)                         San Francisco, CA 94105
Mary G. Menge                                        Phone: (415) 773-5700
(mmenge@spotswoodllc.com)
One Federal Place                                    Attorneys for Defendant Credit Suisse
1819 Fifth Avenue North, Suite 1050                  Securities (USA) LLC
Birmingham, Alabama 35203
Phone: (205) 453-4189
Fax: (205) 986-3639

Attorneys for Plaintiff Federal Deposit
Insurance Corporation as Receiver for Colonial
Bank


SIMPSON THACHER & BARTLETT LLP                       MAYER BROWN LLP

By: /s/ Andrew T. Frankel                            By: /s/ Michael O. Ware
Andrew T. Frankel                                    Michael O. Ware, Esq.
(afrankel@stblaw.com)                                (mware@mayerbrown.com)
Linton Mann III                                      Charles S. Korschun, Esq.
(lmann@stblaw.com)                                   (ckorschun@mayerbrown.com)
425 Lexington Avenue                                 1221 Avenue of the Americas
New York, New York 10017                             New York, New York 10020
Phone: (212) 455-2000                                Phone: (212) 506-2500
Fax: (212) 455-2502
                                                     BOIES SCHILLER FLEXNER
Attorneys for Defendant NatWest Markets
Securities Inc. (f/k/a RBS Securities Inc.)          Andrew Z. Michaelson
                                                     (amichaelson@bsfllp.com)
                                                     Jack G. Stern
                                                     (jstern@bsfllp.com)
                                                     Jaime D. Sneider
                                                     (jsneider@bsfllp.com)
                                                     Demetri Brumis Blaisdell
                                                     (dblaisdell@bsfllp.com)
                                                     55 Hudson Yards
                                                     New York, NY 10001
                                                     Phone: (212) 446-2300

                                                     Attorneys for Defendant HSBC Securities
                                                     (USA) Inc.




                                                 3
         Case 1:12-cv-06166-LLS Document 284 Filed 08/22/19 Page 4 of 4



Dated:      New York, New York             IT IS SO ORDERED:
            August __, 2019
                                           _____________________________
                                            Honorable Louis L. Stanton
                                            United States District Judge




                                       4
